               IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                        Civil Action: 1:21-cv-689

  DREAMA CATLETT,                     )
                                      )
                      Plaintiff,      )
                                      )
             v.                       )               COMPLAINT
                                      )
  ecc NC, LLC d/b/a                   )
  eyecarecenter                       )
                                      )
                      Defendant.      )


      _________________________________________________________________

      Plaintiff, Dreama Catlett, complaining of defendant, alleges the following:


                         JURISDICTION AND VENUE
      1.    Plaintiff has instituted this action pursuant to: (a) the Family and

Medical Leave Act (FMLA), 29 U.S.C. § 2601, et seq. and (b) the public policy of

North Carolina, N.C. Gen. Stat. § 143-422.2. Plaintiff seeks declaratory and

injunctive relief to recover damages for the violation of her protected rights.

Jurisdiction of this Court is invoked pursuant to 29 U.S.C. § 2617(a), 28 U.S.C. §

1331, and the doctrine of supplemental jurisdiction, 28 U.S.C. § 1367.




                                          1



     Case 1:21-cv-00689-NCT-LPA Document 1 Filed 09/03/21 Page 1 of 12
      2.     Plaintiff resides in, the acts complained of occurred within, and

defendant transacts business in the Middle District of North Carolina. Venue is

therefore proper in this Court pursuant to 28 U.S.C. § 1391.

                                      PARTIES
      3.     Plaintiff, Dreama Catlett, is a resident of Forsyth County, North

Carolina. At times pertinent to this action, plaintiff was an "employee" of defendant

within the meaning and definition of the FMLA, 29 U.S.C. §2611(3) and the

common law of North Carolina.

      4.     Defendant ecc NC, LLC d/b/a eyecarecenter is a limited liability

corporation established pursuant to the laws of the State of North Carolina. Upon

information and belief, at times pertinent to this action, defendant ecc NC, LLC was

the “employer” of plaintiff within the meaning and definition of the FMLA, 29

U.S.C. §2611(4) and the common law of North Carolina.

                                       FACTS
      5.     Winston Eye Associates initially employed plaintiff in November of

1991 at their location in Winston Salem. Plaintiff worked as an optical assistant.

      6.     In approximately 2017, defendant purchased and assumed control of

Winston Eye Associates and continued plaintiff’s employment. At this time,

defendant changed plaintiff's job title to an optician.

      7.     From the beginning of her employment with Winston Eye Associates,

continuing with defendant, and until her termination, plaintiff consistently
                                           2



      Case 1:21-cv-00689-NCT-LPA Document 1 Filed 09/03/21 Page 2 of 12
performed at a superior level, meeting or exceeding all reasonable and legal

expectations of defendant.

      8.     In October of 2017, plaintiff was diagnosed with hematologic

malignancy, with a JAK2-positive Essential Thrombocythemia and associated

myelofibrosis of the bone marrow (myelofibrosis), a type of blood cancer.

      9.     Plaintiff’s diagnosis is a rare disorder in which abnormal blood cells

and fibers build up in the bone marrow.

      10.    Myelofibrosis is a physical impairment that substantially limits her

major life activities and impairs a major bodily function.

      11.    Myelofibrosis limits her immune system, normal cell growth, and

circulatory functions as defined by 42 U.S.C. § 12102(2)(B).

      12.    Myelofibrosis is an illness that involves continuing treatment by a

health care provider, as described below, requires treatment of monthly bloodwork

and office visits to monitor her blood and/or bone marrow cancer as defined by 29

C.F.R § 825.113(a).

      13.    To treat her cancer, plaintiff is required to take a chemotherapy drug,

called hydroxyurea, to stop the spread of cancer in her body.

      14.    In addition, plaintiff’s cancer treatment required her to have bloodwork

drawn every four weeks and follow ups with her cancer physicians every six months

to monitor her blood cancer and prevent the spread of cancer in her body.


                                          3



      Case 1:21-cv-00689-NCT-LPA Document 1 Filed 09/03/21 Page 3 of 12
        15.   On or around October of 2017, plaintiff informed defendant employer

of her cancer diagnosis and the need to take time off work for blood draw

appointments and appointments with her treating physicians. Plaintiff would notify

defendant’s office manager of her monthly bloodwork visits.

        16.   Specifically, plaintiff reported the diagnosis to defendant’s office

manager. She thanked plaintiff and authorized plaintiff to use unpaid time off to

cover any absences caused by her myelofibrosis.

        17.   These requests for time off of work served as plaintiff's requests for an

accommodation of time off and a request for protected family medical leave.

        18.   Plaintiff would notify her office manager of her monthly bloodwork

visits verbally. In addition, plaintiff would write her expected absence on a paper

calendar located in defendant’s lab.

        19.   Plaintiff would write “BLOOD” or words to that effect in capital letters

on the paper calendar to inform defendant of her need to take time off for her blood

work.

        20.   Plaintiff was not made aware of a need to submit any additional FMLA

certification nor was any additional certification requested.

        21.   Between October 2017 and January 2019, plaintiff and her medical

providers were able to successfully manage her blood cancer with medication so that

she was able to work on a regular basis and only miss a minimal amount of time


                                           4



        Case 1:21-cv-00689-NCT-LPA Document 1 Filed 09/03/21 Page 4 of 12
from work for her monthly bloodwork visits, symptoms from her chemotherapy

drugs, and her biannual visits with her cancer doctors.

      22.    Plaintiff missed work as needed, and defendant had approved her

FMLA and accommodation requests.

      23.    In 2019, defendant hired a new office manager who objected to granting

plaintiff her previously approved time off work for her disability and serious medical

condition.

      24.    In May of 2019, defendant’s office manager issued plaintiff a written

warning regarding plaintiff taking time off from work, as a side effect of her

chemotherapy medication and taking time off from work to attend her bloodwork

appointments.

      25.    Plaintiff objected to this "write-up" and said that time off was necessary

for a serious medical condition. Plaintiff renewed her request for an accommodation

of time off to attend her bloodwork appointments and a request for protected family

medical leave.

      26.    Defendant’s office manager said that plaintiff was required to use her

accrued paid time off (PTO) in order to attend her appointments. Plaintiff reported

to defendant that she would instead take time off as unpaid medical leave.

      27.    Defendant’s office manager did not object to plaintiff’s request.




                                          5



      Case 1:21-cv-00689-NCT-LPA Document 1 Filed 09/03/21 Page 5 of 12
      28.       In September of 2019, plaintiff wrote “BLOOD” in all capital letters on

a paper calendar in defendant’s lab, as she had been doing (or writing words to

similar effect) since October of 2017.

      29.       Plaintiff wrote "BLOOD" on September 9, 2019, on the calendar to

notify defendant that she was taking time off work on September 9, 2019, to have

bloodwork drawn for her blood cancer treatment.

      30.       Plaintiff received no response approving the request for time off,

denying the request, nor seeking additional clarification for plaintiff’s request for

time off on September 9, 2019. Plaintiff was not made aware of a need to submit

any additional FMLA certification nor was any additional certification requested.

      31.       Defendant did not submit any proposed accommodations to plaintiff or

even attempted to engage in the interactive process in response to plaintiff’s request

for time off.

      32.       On September 9, 2019, plaintiff attended her bloodwork appointment

and subsequently proceeded to work.

      33.       When plaintiff returned to the office, she went into the kitchen and said

good morning to the office manager.

      34.       Plaintiff worked the remainder of her shift until around 5:00 when the

office manager asked to meet with plaintiff after work.




                                             6



      Case 1:21-cv-00689-NCT-LPA Document 1 Filed 09/03/21 Page 6 of 12
      35.    After work, the office manager informed plaintiff that she was being

terminated because the office manger did not know plaintiff's "whereabouts" the

morning of September 9, 2019.

      36.    Plaintiff was escorted to pack up her items and was escorted out of the

office.

      37.    After her termination, plaintiff filed a complaint with the US

Department of Labor Wage and Hour Division for violations of her federally

protected rights.

      38.    Defendant, upon being notified by plaintiff that she had exercised her

right to FMLA leave, refused to reconsider its termination decision or investigate

plaintiff’s claim that she was exercising a federally protected right to FMLA leave

previously approved by defendant.

      39.    Defendant, upon being notified that plaintiff was seeking reinstatement

due to the violation of her federally protected right to FMLA leave, refused and

failed to communicate with plaintiff regarding her FMLA rights or right to

reinstatement.

      40.    Defendant, upon being notified that plaintiff suffered from a disability

that entitled her to a reasonable accommodation of intermittent leave, failed to

engage in an interactive process with plaintiff to determine if the employer and




                                         7



      Case 1:21-cv-00689-NCT-LPA Document 1 Filed 09/03/21 Page 7 of 12
employee could agree on how much leave was a reasonable amount of leave without

posing an undue burden on the employer.

       41.   Upon being notified that plaintiff suffered from a disability that entitled

her to a reasonable accommodation, defendant failed to engage in the interactive

process to determine if there were other reasonable accommodations available to

plaintiff.

       42.   With knowledge that plaintiff suffered from a disability that entitled her

to a reasonable accommodation, defendant terminated her employment rather than

provide a reasonable accommodation, informing plaintiff that they did not know

plaintiff’s “whereabouts.”

                           FIRST CLAIM FOR RELIEF
                              Violation of the FMLA

       43.   Plaintiff hereby incorporates the allegations of the foregoing

paragraphs as if fully set forth herein.

       44.   At all times pertinent to this action, plaintiff was an "eligible

employee," as defined in 29 U.S.C. § 2611(2), entitled to the benefits and protection

of the FMLA.

       45.   At all times pertinent to this action, plaintiff suffered from a “serious

health condition” as defined by 29 USC § 2611(11).




                                           8



      Case 1:21-cv-00689-NCT-LPA Document 1 Filed 09/03/21 Page 8 of 12
      46.    The FMLA, 29 USC § 2612(a)(1), requires that an “eligible employee”

with a "serious health condition," receive protected leave up to 12 weeks per year.

      47.    The FMLA, 29 USC § 2612(b)(1), requires that an “eligible employee”

with a “serious health condition” be permitted to take protected leave intermittently

when medically necessary.

      48.    Employers cannot use the taking of FMLA leave as a negative factor in

employment actions. 29 C.F.R. § 825.220(c).

      49.    When an employee seeks leave for the first time for a FMLA-qualifying

reason, the employee need not expressly assert rights under the FMLA or even

mention the FMLA. 29 C.F.R. § 825.302(c).

      50.    Due to her serious health condition of myelofibrosis, a type of blood

cancer, plaintiff was compelled to request intermittent leave.

      51.    Pursuant to the FMLA, 29 USC § 2613 and 29 C.F.R. § 825.302(c),

plaintiff gave defendant proper notice of her need for and entitlement to intermittent

leave. Her leave was approved by defendant before the new office manager revoked

approval.

      52.    Defendant discriminated against, interfered with, and retaliated against

plaintiff for exercising her right to intermittent leave under the FMLA by terminating

her employment and by failing to restore plaintiff to her position or a comparable

position upon her request to return to work.


                                          9



      Case 1:21-cv-00689-NCT-LPA Document 1 Filed 09/03/21 Page 9 of 12
      53.    Defendant used plaintiff’s intermittent leave as a negative factor against

plaintiff in terminating plaintiff’s employment.

      54.    As a proximate result of defendant’s interference and retaliation with

plaintiff’s rights under the FMLA, plaintiff has suffered substantial damages and is

entitled to reinstatement, compensatory damages, interest, liquidated damages, and

reasonable attorneys’ fees and costs, pursuant to the FMLA, 29 U.S.C. § 2617.

                     SECOND CLAIM FOR RELIEF
    Wrongful Discharge in Violation of the Public Policy of North Carolina

      55.    Plaintiff hereby incorporates the allegations of the foregoing

paragraphs as if fully set forth herein.

      56.    It is the public policy of North Carolina, as expressed in N.C. Gen. Stat.

§ 143-422.2, to protect and safeguard the right and opportunity of all persons to seek,

obtain and hold employment without discrimination or abridgement on account of

handicap (disability) by employers that regularly employ 15 or more employees.

      57.    At all times relevant to this action, defendant regularly employed 15 or

more employees in North Carolina.

      58.    Defendant violated the public policy of North Carolina in its

termination of plaintiff’s employment because of her disability.

      59.    As a proximate result of defendant’s discharge of plaintiff in violation

of public policy, plaintiff has suffered substantial damages, including lost income


                                           10



     Case 1:21-cv-00689-NCT-LPA Document 1 Filed 09/03/21 Page 10 of 12
and benefits, emotional distress and mental anguish, loss of quality of life and

reputation, and other damages to be shown at trial.

        60.   Defendant engaged in wrongful and egregious misconduct in violation

of plaintiff’s rights which was willful and deceptive, and evinced an intentional and

deliberate or reckless disregard for the rights of plaintiff. Accordingly, plaintiff is

entitled to punitive damages in an amount to be determined by the jury.

                               PRAYER FOR RELIEF

        Plaintiff requests the following relief:

        1.    To be reinstated to her position with defendant.

        2.    To recover of defendant back pay and restoration of all benefits.

        3.    To recover of defendant compensatory damages in an amount

determined by the jury.

        4.    To recover from defendant liquidated damages pursuant to 29 U.S.C. §

2617.

        5.    To recover of defendant punitive damages in an amount to be

determined by the jury.

        6.    To recover the costs of this action, including reasonable attorneys' fees.

        7.    To recover pre-judgment and post-judgment interest on all damages

awarded herein.

        8.    This Court enjoin defendant from future violations of the FMLA.


                                            11



     Case 1:21-cv-00689-NCT-LPA Document 1 Filed 09/03/21 Page 11 of 12
      9.     This Court grant such other relief as it deems just and proper.

                              Request for Jury Trial

      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, plaintiff

demands a trial by jury on all issues presented herein.


      This the 3rd day of September 2021.

                                       Elliot Morgan Parsonage, PLLC.

                                       /s/ Benjamin P. Winikoff
                                       Benjamin P. Winikoff (49625)
                                       Counsel for Plaintiff
                                       426 Old Salem Road
                                       Winston Salem, North Carolina 27101
                                       Telephone: (336) 724-2828
                                       Facsimile: (336) 724-3335
                                        bpwinikoff@emplawfirm.com




                                         12



     Case 1:21-cv-00689-NCT-LPA Document 1 Filed 09/03/21 Page 12 of 12
